



Amended & Restated
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan


Form of Restricted Stock Unit Award Agreement


You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
under the Amended & Restated American Axle & Manufacturing Holdings, Inc. 2012
Omnibus Incentive Plan as stated below:


Participant:
Grant Date:
Number of RSUs:
Final Acceptance Date:


THIS AWARD AGREEMENT (the “Agreement”) is made effective as of the Grant Date
(shown above) between American Axle & Manufacturing Holdings, Inc., a Delaware
corporation (the “Company”), and the Participant.


RECITALS


A. The Company has adopted the Amended & Restated American Axle & Manufacturing
Holdings, Inc. 2012 Omnibus Incentive Plan (the “Plan”). The Plan is
incorporated in and made a part of this Agreement. Capitalized terms not defined
in this Agreement have the same meanings as in the Plan;


B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant RSUs to the Participant under the terms of this Agreement and the Plan;
and


C. The Participant shall have no rights related to this Award unless he or she
accepts this Award before the close of business on the Final Acceptance Date
(shown above). A Participant who receives this Agreement in paper format shall
indicate acceptance by signing and delivering a copy of this Agreement to the
Company. A Participant who receives this Agreement electronically through the
Merrill Lynch website shall indicate acceptance as instructed at
www.benefits.ml.com. The Final Acceptance Date may be modified, in the sole
discretion of the Company, upon written request of the Participant.
       
The parties agree as follows:


1. Grant of the RSUs. The Company grants to the Participant, on the terms and
conditions of this Agreement, the number of RSUs shown above. Each RSU
corresponds to one Share (subject to adjustment pursuant to the Plan) and
constitutes a contingent and unsecured promise of the Company to pay the
Participant one Share on the vesting date for the RSU, subject to the terms of
the Plan and this Agreement.
    
2. Vesting of the RSUs.
              
(a) Vesting Period. Subject to Section 2(c) herein, the RSUs shall vest 100
percent on the third annual anniversary of the Grant Date (“Vesting Period”).


(b) Vesting Date. The date on which the RSUs vest pursuant to Section 2(a) or,
if earlier, Section 2(c), is referred to as the “Vesting Date.”


(c) Earlier Vesting, Impact of a Change in Control and Forfeiture.







--------------------------------------------------------------------------------





(i) Early Vesting: To the extent not already vested under Section 2(a), the
total number of RSUs granted under this Agreement shall fully vest upon the
death or Disability of the Participant and shall vest pro rata upon the
Participant’s Retirement (“Pro Rata Award”), as determined under this
subparagraph (c)(i). The Pro Rata Award shall be equal to the product of (x) and
(y) where (x) is the total number of RSUs granted under this Agreement and (y)
is a fraction, the numerator of which is the number of calendar months that the
Participant was employed by the Company during the Vesting Period (with any
partial month counting as a full month for this purpose) and the denominator of
which is the number of months in the Vesting Period.


(ii) Impact of a Change in Control: Unless provided otherwise by the Committee
prior to the date of the Change in Control, in the event of a Change in Control
of the Company:


(1) If a Successor so agrees, some or all outstanding RSUs shall be assumed, or
replaced with the same type of award with similar terms and conditions, by a
Successor in the Change in Control transaction. If applicable, the RSUs that are
assumed by a Successor shall be appropriately adjusted, immediately after such
Change in Control, to apply to the number and class of securities that would
have been issuable to a Participant upon the consummation of such Change in
Control had the RSU been vested immediately prior to such Change in Control, and
other appropriate adjustments in the terms and conditions of the Award shall be
made. Upon the termination of a Participant’s employment with a Successor in
connection with or within twenty-four (24) months following the Change in
Control for any reason other than an involuntary termination by a Successor for
Cause or a voluntary termination by the Participant without Good Reason, all of
the Participant’s RSUs that are in effect as of the date of such termination
shall be vested in full effective on the date of such termination.


(2) To the extent a Successor in the Change in Control transaction does not
assume the Awards or issue replacement awards as provided in Section
2(c)(ii)(1), then immediately prior to the date of the Change in Control all
such RSUs that are then held by Participants shall be cancelled in exchange for
the right to receive the Change in Control price per Share in cash or such other
consideration as the Company or the shareholders of the Company receive in such
Change in Control.


(iii) Forfeiture: Except as otherwise expressly stated in Section 2(c)(i) or
2(c)(ii), if the Participant’s employment with the Company terminates for any
reason prior to the Vesting Date, the RSUs shall be forfeited and cancelled
without consideration.


(d) Definitions.
    
(i) “Change in Control:” For purposes of this Agreement, the term “Change in
Control” shall be deemed to have occurred when:


(1) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) other than the
Company or a wholly-owned Subsidiary thereof or any employee benefit plan of the
Company or any of its Subsidiaries, becomes the beneficial owner of the
Company’s securities having 30% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
Directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or


(2) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the Directors of the Company or such other corporation or entity after such
transaction are held in





--------------------------------------------------------------------------------





the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of Directors of the Company immediately prior to such
transaction; or


(3) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each Director of the Company first elected during
such period was approved by a vote of at least two-thirds of the Directors of
the Company then still in office who were Directors of the Company at the
beginning of any such period; or


(4) The stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 16
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (1) through (4) above, unless
such event shall constitute a “change in ownership” or “change in effective
control” of, or a change in the ownership of a substantial portion of the assets
of, the Company under Section 409A.
    
(ii) “Disability:” For purposes of this Agreement, “Disability” shall be defined
in the same manner as such term or a similar term is defined in the Company’s
long-term disability plan applicable to the Participant; provided, however, that
if the Participant is not covered under a long-term disability plan maintained
by the Company, “Disability” shall mean either of the following:


(1) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(2) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Company.
 
(iii) “Cause:” For purposes of this Agreement, "Cause" means (i) neglect of or
willful and continuing refusal of the Participant to perform his or her duties
with the Company (other than due to Disability), (ii) a breach of any
non-competition or "no raid" covenants to which the Participant is subject,
(iii) engaging in conduct which is demonstrably injurious to the Company, the
Company’s subsidiaries or affiliates (including, without limitation, a breach of
any confidentiality covenant to which the Participant is subject), or (iv) a
conviction or plea of guilty or nolo contendere to a felony or a misdemeanor
involving moral turpitude, dishonesty or theft, in each case as determined in
the sole discretion of the Company. If an employment agreement between the
Company and the Participant is in effect or a change in control plan or policy
is in effect in which the Participant participates or to which such Participant
is subject (including, without limitation, the AAM Executive Officer Change in
Control Plan), "Cause" has the meaning, if any, defined therein.


(iv) “Good Reason:” For purposes of this Agreement, "Good Reason" means any one
or more of the following actions or omissions: (i) any material reduction in the
Participant’s position, authority, duties or responsibilities following a Change
in Control as compared to such level immediately prior to the Change in Control,
(ii) any material reduction in a Participant’s annual base salary or bonus
opportunity as in effect immediately prior to the Change in Control, or (iii)
the relocation (other than by mutual agreement) of the office at which the
Participant is to perform the majority of his or her duties following the Change
in Control to a location more than 50 miles from the location at which the
Participant





--------------------------------------------------------------------------------





performed such duties prior to the Change in Control; provided, however, that
the Participant must provide the Company, or its Successor, with (a) forty-five
(45) days advance notice of termination in writing and (b) notice of the conduct
that is the basis for the potential Good Reason termination in writing within
ninety (90) days of its initial existence, such notice shall describe the
conduct the Participant believes to constitute Good Reason. The Company, or its
Successor, shall have thirty (30) days to cure such conduct upon receipt of the
notice of termination from the Participant. If the Company, or its Successor,
cures the conduct that is the basis for the potential termination for Good
Reason within such thirty (30) day period, the Participant’s notice of
termination shall be deemed withdrawn. If the Participant does not give notice
to the Company, or its Successor, within ninety (90) days after an event giving
rise to Good Reason, the Participant’s right to claim Good Reason termination on
the basis of such event shall be deemed waived.


If an employment agreement between the Company and the Participant is in effect
or a change in control plan or policy is in effect in which the Participant
participates or to which such Participant is subject (including, without
limitation, the AAM Executive Officer Change in Control Plan), "Good Reason" has
the meaning, if any, defined therein.


(v) “Retirement:” For purposes of this Agreement, “Retirement” means the
Participant’s voluntary resignation at any time (i) after attaining age 65, or
(ii) after attaining age 55 but prior to age 65 with ten or more years of
continuous service with the Company.


3. Payment of the RSUs. Each vested RSU shall be settled by payment of one Share
to the Participant. Payment of the RSUs shall occur on the first business day of
the month following the month in which the Vesting Date occurs or as soon as
administratively practicable thereafter, but in no event later than March 15th
of the calendar year immediately following the calendar year in which the
Vesting Date occurs (the “Payment Date”).


4. Share Delivery. Delivery of any Shares in settlement of the Award will be by
book-entry credit to an account in the Participant’s name established by the
Company with its transfer agent.


5. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of RSUs subject to this
Agreement shall be equitably adjusted by the Committee, in its sole discretion,
to prevent dilution or enlargement of rights.


6. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
             
7. Shareholder Rights. Prior to the Payment Date, the Participant shall not have
any rights as a shareholder of the Company in connection with this Award, unless
and until the Shares are distributed to Participant. Following delivery of
Shares upon the Payment Date, the Participant shall have all rights as a
shareholder with respect to such Shares.


8. Dividend Equivalents. Upon payment of dividends with respect to the Shares,
the Participant shall be entitled to receive Dividend Equivalents with respect
to each outstanding RSU. Dividend Equivalents shall be accumulated until the
Vesting Period and will be paid on the Payment Date. . The Company will
determine the form of payment of Dividend Equivalents, which may include cash,
Shares or a combination thereof.





--------------------------------------------------------------------------------







9. No Right to Continued Employment or Further Awards. 
    
(a) Neither the Plan nor this Agreement shall be construed as (i) giving the
Participant any right to continue in the employ of the Company and its
subsidiaries or (ii) as giving the Participant any right to be reemployed by the
Company and its subsidiaries following any termination of employment. The
termination of employment provisions set forth in this Agreement only apply to
the treatment of the RSUs as specified herein and shall not otherwise affect the
Participant’s employment relationship. Nothing contained in this Agreement shall
be deemed to constitute or create a contract of employment.


(b) The Company has granted the RSUs to the Participant in its sole discretion.
The RSUs do not form part of the Participant’s employment contract, if any. None
of the RSUs, this Agreement nor the Plan confers on the Participant any right or
entitlement to receive another grant of RSUs, or any other equity-based award at
any time in the future or in respect of any future period. The RSUs do not
confer on the Participant any right or entitlement to receive compensation in
any specific amount for any future fiscal year, and do not diminish in any way
the Company's discretion to determine the amount, if any, of the Participant's
compensation.


10. Transferability.
    
(a) The RSUs shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any RSU transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, or, for no consideration, to another Permitted Transferee of the
Participant. The Shares delivered to the Participant on the Payment Date shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.


(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.


11. Withholding.


(a) Except as provided in the following sentence, the Company or subsidiary (as
applicable) shall have the power and right to deduct, withhold or collect such
amounts from the Participant to satisfy any tax, social security contribution,
payroll tax or other amount required by law or regulation to be withheld with
respect to any taxable event arising in relation to the RSUs including by
deducting from amounts due to the Participant at any time or by deducting a
portion of the Shares having a Fair Market Value (measured as of the Payment
Date) sufficient to cover the amount of any applicable federal, state, local and
foreign tax withholding obligation from the total Shares earned under the Award.
The Participant may elect to satisfy such withholding obligation with respect to
the RSUs by remitting in advance of the Payment Date an amount sufficient to
satisfy such tax withholding obligations. The amount to be withheld may relate
to amounts due in more than one jurisdiction and in all cases shall be as
determined by the Committee in its discretion.


(b) Regardless of any action by the Company with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges responsibility for payment of all such taxes and for
filing any relevant documentation (including, without limitation, tax returns or
reporting statements) that may be required in relation to the Award (including,
without limitation, any such documentation related to the holding of shares or
any bank or brokerage account, the subsequent sale of shares or the receipt of
any dividends). The Company makes no representations regarding the treatment of
any tax withholding in connection with the grant or vesting of the RSUs, any
subsequent sale of





--------------------------------------------------------------------------------





Shares and the receipt of dividends, if any. The Company makes no commitment to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for such tax.


12. Securities Laws. 


This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required, or the Committee determines are advisable. The
Participant agrees to take all steps the Company determines are necessary to
comply with all applicable provisions of federal and state securities law in
exercising Participant’s rights under this Agreement. The Committee may impose
such restrictions on any Shares acquired by a Participant pursuant to the RSUs
as it may deem necessary or advisable, under applicable federal securities laws,
the requirements of any stock exchange or market upon which such Shares are then
listed or traded or any blue sky or state securities laws applicable to such
Shares. In addition, the Shares shall be subject to any trading restrictions,
stock holding requirements or other policies in effect from time to time as
determined by the Committee. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be obligated to issue or transfer any Shares
pursuant to this Award if to do so violates or is not in compliance with any
laws, rules or regulations of the United States or any other state or country
having applicable jurisdiction.


13. Notices. Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.


14. Governing Law. The interpretation, performance and enforcement of the RSUs
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.    


15. RSUs Subject to Plan.
    
(a) The RSUs are granted subject to the Plan and to such rules and regulations
as the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.


(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.


(c) The Committee may, at any time, terminate, amend, modify or suspend the Plan
and amend or modify this Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Agreement, without the
Participant’s written consent.
    
16. Section 409A.


(a) The RSUs are intended to satisfy the requirements of Section 409A of the
U.S. Internal Revenue Code and the final regulations promulgated thereunder
(“Section 409A”). This Agreement shall be interpreted, administered and
construed in a manner consistent with that intent. Notwithstanding the forgoing,
if the Company determines that any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A,





--------------------------------------------------------------------------------





the Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to, Section
409A, or to avoid the incurrence of any taxes, interest and penalties under
Section 409A, and/or (ii) maintain, to the maximum extent practicable, the
original intent and economic benefit to the Participant of the applicable
provision without materially increasing the cost to the Company or contravening
the provisions of Section 409A. This Section 16 does not create an obligation of
the Company to modify the Plan or this Agreement and does not guarantee that the
RSUs will not be subject to taxes, interest and penalties under Section 409A.


(b) If a Participant is a “specified employee” as defined under Section 409A and
the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).


17. Recoupment. The RSUs, the underlying Shares and any gains received in
connection with the sale of the Shares shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.


18. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. By accepting this Award, the Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including Merrill Lynch.


19. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and number of
RSUs for the purpose of implementing, administering and managing the
Participant’s Award (the “Data”). The Participant understands that the Data may
be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.
20. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.


21. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such





--------------------------------------------------------------------------------





successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.


22. Signature in Counterparts. If delivered in paper format, this Agreement may
be signed in counterparts. Each counterpart shall be an original, with the same
effect as if the signatures were on the same instrument.


23. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


24. Language. If the Participant has been provided with a copy of this
Agreement, the Plan or any other document relating to this Award in a language
other than English, the English language shall govern in the event of any
inconsistency.


25. Waiver. No failure or delay by the Company to enforce any provision of this
Agreement or exercise any right or remedy provided by law shall constitute a
waiver of that or any other provision, right or remedy, nor shall it prevent or
restrict the further exercise of that or any other provision, right or remedy.
No single or partial exercise of such provision, right or remedy shall prevent
or restrict the further exercise of that or any other provision, right or
remedy.
 
26. Foreign Exchange Restrictions. The Participant understands and agrees that
neither the Company or its subsidiaries are responsible or liable for (i) any
foreign exchange fluctuations between the Participant’s local currency (if
applicable) and the United States Dollar (or the selection by the Company or a
subsidiary of any applicable foreign exchange rate it may determine in its
discretion to be appropriate) that may affect the value of this Award or the
calculated income, taxes or other amounts thereunder or any related taxes or
other amounts or (ii) any decrease in the value of Shares.


27. Appendix. Notwithstanding anything in this Agreement to the contrary, if the
Participant resides outside of the United States, certain additional terms and
conditions in the attached appendix (the “Appendix”) will apply to the
Participant and the RSUs. If the Participant relocates from the United States to
a country outside the United States or relocates between the jurisdictions
specified in the Appendix, the additional terms and conditions, as applicable,
will apply to the Participant, to the extent that the Committee determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
 


                AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC.


By:    __________________________________
Authorized Signatory


Agreed and acknowledged as of
the date of grant:








___________________________________
(Participant’s signature)





--------------------------------------------------------------------------------







APPENDIX
COUNTRY SPECIFIC NOTICES, TERMS AND CONDITIONS


The following country-specific notices, disclaimers, and/or terms and conditions
apply to grantees in the countries listed below and may be material to the
Participant’s participation in the Plan. Such information may apply if the
Participant resides or works in, or moves to or otherwise becomes subject to the
laws or Company policies of, a particular country while holding Awards or Shares
received under the Plan. In any such case, the Company may also withhold or
account for tax or related liabilities in more than one jurisdiction. The
Participant is solely responsible for any obligations outlined below. As local
laws are often complex and change frequently and the information provided is
general in nature and may not apply to the Participant’s specific situation, the
Company cannot assure the Participant of any particular result, and the
Participant should seek his or her own professional legal and tax advice.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares is registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plan, grant
documentation, and any other communications or materials that the Participant
may receive regarding participation in the Plan do not constitute advertising or
an offering of securities outside the United States, and do not constitute a
public offer. The issuance of securities described in any Plan-related documents
is not intended for public offering or circulation in the Participant’s
jurisdiction.


European Union
Data Privacy

    
The following supplements the Personal Data Privacy section of the Agreement:


For purposes of European Union data protection laws, American Axle &
Manufacturing Holdings, Inc. with registered office at One Dauch Drive, Detroit,
Michigan, MI 48211-1198, USA is the data controller. Providing personal data is
voluntary but necessary to be a beneficiary of the Plan. Any personal data
provided will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant has a right
to access and rectify his or her data and request additional information about
the storage and processing of the Participant’s data, without cost, in
accordance with European Union data protection law. The Participant also has the
right to refuse or withdraw the consents herein.


Brazil         Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Exchange Control Notification
Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


China
Exchange Control Notification

Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


Czech Republic
Please refer to the European Union section above.














--------------------------------------------------------------------------------





France
Foreign asset reporting

Rules regarding the reporting of assets (including shares) held outside France
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Germany     Please refer to the European Union section above.


India         Exchange Control Notification
Rules regarding the repatriation of proceeds from the sale of shares and
dividends may apply to Shares received upon vesting.


Mexico     Acknowledgment of terms of the Agreement


In accepting the Award, the Participant acknowledges that he or she has reviewed
the terms and conditions contained in this Agreement and the Plan, fully
understands and agrees with them, and in particular expressly confirms that the
Participant’s participation in the Plan is voluntary and does not constitute an
acquired right, and that the Plan and participation in the Plan are offered by
the Company on a wholly discretionary basis.


Spain         Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Spain
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Sweden     Please refer to the European Union section above.


United Kingdom Tax Withholding
        
In addition to Section 11.Withholding of the Agreement, the Participant
acknowledges and agrees that the ultimate responsibility to pay any tax, social
security contributions, payroll tax or other amounts (“Taxes Due”) required by
law or regulation to be withheld with respect to any taxable event arising in
relation to the RSUs, such as on settlement of the Award, is the Participant’s
responsibility, and the Participant agrees to indemnify and hold the Company and
the Participant’s employer harmless from any losses, costs, damages, or expenses
relating to the Taxes Due. The Participant agrees that the Company and/or the
employer may recover the Taxes Due from the Participant by any of the means
specified in Section 11 of the Agreement or the Plan.


Please also refer to the European Union section above.





